PER CURIAM.
Jack M. Berry Holding Company and Commercial Risk Management, Inc., appeal a workers’ compensation order that awards Carlos Rocha-Lara temporary total disability (TTD) benefits, chiropractic care, and payment of certain medical bills. We reverse the order with respect to the first point on appeal because both parties agree that the judge committed error in determining claimant’s average weekly wage by reason of the manner in which the cost of uniforms provided to claimant was calculated. With regard to the third point on appeal, we reverse the award of TTD benefits for the period from January 21, 1987, until the occurrence of the second injury on June 22,. 1987, because that claim was waived by claimant at the hearing and no supporting evidence is contained in the record. The order is affirmed in respect to all other points argued on appeal.
AFFIRMED in part, REVERSED in part, and REMANDED.
ZEHMER, C.J., and MINER and WOLF, JJ., concur.